Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in correspondence with the below: 

    PNG
    media_image1.png
    204
    413
    media_image1.png
    Greyscale

It is noted, however, that applicant has not filed a certified copy of the any of the above applications as required by 37 CFR 1.55.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “drive connecting structure” in claim 1 (despite such sufficiently set forth in claim 5 to remove from 112 f interpretation); “independent blocking-type running pressure reducing structure” and “combined blocking-type running pressure reducing structure” in claim 4; “indirect connecting structure” and “laterally-moveable type connecting structure” of claim 5; “independent running blocking structure” and “combined running blocking structure” of claim 7; “braking system” in claim 1; and “control system” of claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4, 5, 7, 11, and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The “indirect connecting structure” nor the “laterally-movable type connecting structure” of claim 5 is not shown in the drawings nor is sufficient structure provided in the specification. Further, the “independent blocking-type running pressure-reducing structure” and “combined blocking-type running pressure-reducing structure” of claim 4 is not shown in the drawings not is sufficient structure provided in the specification;  and the “independent running blocking structure” and “combined running blocking structure” of claim 7 is not shown in the drawings not is sufficient structure provided in the specification; and the “a reaction force drive structure” of claim 11 and claim 13 is not adequately described in the disclosure nor is such shown in the Figures.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are replete with use of “type” or “like” which extends the scope of the claimed subject matter so as to render the subject matter, and thus the claim, indefinite. See MPEP 2173.05(b) and 2173.05(d). Examiner will not produce an exhaustive list of each occurences but notes the presence of “”blocking-type” and “plug-like” in claim 1. Examiner recommends scanning the claims for all uses of “type” and “like” and deleting such or presenting persuasive arguments as to why such is not indefinite. 
Claims 2 and 15 and 16 are indefinite because plural recitation of using a narrow numerical range falling within a broader numerical range because the boundaries are not discernible. In this claim, there are 3 separate ranges provided in both occurrences so it is not clear which range is actually claimed.  See MPEP 2173.05(c).
Claim 3 is indefinite because the manner in which kinetic energy corresponds with the windows is not clearly set forth in the claims so as to subsequently recite that the windows are driven by said kinetic energy in line 12. For example, if the claim, as long as supported in the description, set forth that the opening of the windows creates mechanical kinetic energy this would clearly set forth the existence of the kinetic energy. 
Claim 3 is indefinite because of “passive type” and “opening type.” See above comments regarding use of “type” and “like.” 
Claim 4 is indefinite because it is not clear what the metes and bounds of the “independent blocking-type running pressure reducing structure and combined blocking type pressure reducing structure” include. 
Claim 5 is indefinite because it is not clear what the metes and bounds of “indirect and laterally-movable type connecting structures include.
Claim 6 is indefinite because it is not clear what a “driving-in end” means with respect to ascertaining the metes and bounds of the claim. 
Claim 6 is indefinite because “the inner sidewall” lacks antecedent basis in the claims. 
Claim 5 is indefinite because it is not clear what the metes and bounds of “independent running blocking structure” and “combined running blocking structure” include.
Claim 8 is indefinite because “extruding type” and coupler type” and “curing type” are indefinite. See comments above regarding use of “type” and “like.” 
Claim 8 is indefinite because it is not clear what is meant by “flexible telescopic connecting manner” when such includes “a rigid tube telescopic connecting manner” to further define such. In other words, it is not clear if the connecting manner is flexible or rigid. 
Claim 9 is indefinite because the metes and bounds of 2) cannot be determined because the claim sets forth that front extrudes to the middle then protrudes forwardly so it is not clear what the difference is between the front and forwardly. 
Claim 9 is indefinite because it is replete with use of the word “type.” See comments above regarding use of “type.” 
Claim 10 is indefinite because it is replete with use of the word “type.” See comments above regarding use of “type.” 
Claim 10 is indefinite because it is not clear whether “an auxiliary blocking structure” is the same or separate from that recited in claim 1. 
Claim 19 is indefinite because it is not clear what “the development of high-speed transportation” means with respect to determining the metes and bounds of the claim particularly since such is substantially set forth in claim 1. 
Claim 11 is indefinite because the metes and bounds of “reaction force drive structure” are not ascertainable. 
Claim 12 is indefinite because it is not clear what is meant by “in series to run” in 9) of the claim. 
Claim 12 sets forth “wing-like” so the claim is indefinite. See comments above regarding use of “like.” 
Claim 13 is indefinite because the metes and bounds of “reaction force drive structure” are not ascertainable. 
Claim 16 is indefinite because “the outer circumferential wall” lacks antecedent basis in the claims. 
Claim 1 is indefinite because it is not clear whether such is setting forth a “high speed transportation” device or system. 
Examiner reserves the right to issue an office action marked as “final” in response to amendments that do not overcome each 112(b) instance of non-compliance due to the overwhelming nature of non-compliance in the initial set of claims despite each instance not individually and particularly identified herein. 

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) / 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, 1st paragraph set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
An examination of this application reveals that applicant is unfamiliar with patent prosecution procedure. While an applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31), lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution. The Office cannot aid in selecting an attorney or agent.
A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/.  Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U.S. Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A BROWNE whose telephone number is (571)270-0151.  The examiner can normally be reached on Variable Workweek/IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Joe Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SCOTT A BROWNE/Primary Examiner, Art Unit 3617